DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/20/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nova et al. (US 2004/0143298, hereinafter Nova).
Regarding claims 1-3, Nova discloses a cardioverter defibrillator (WCD) 10 that is able to be worn, if so desired by a user. The WCD includes a processor that detects a patient health status (i.e., ventricular fibrillation) or WCD status requiring attention of a user (par. 0027, 0031) and issues audible and/or visual alerts to notify the user of the condition (par. 0032-0033, 0048). The user may enter a first input on a user interface to replay a portion of the alerts (par. 0012 and 0037).
Regarding claims 4 and 5, the user can enter an input to silence/skip an alert indefinitely (i.e., greater than 5 minutes) (see par. 0012 and 0037). 
Regarding claim 6, after the alert has finished (considered “inactive” by the Examiner) the user may enter an input to replay the inactive alert (par. 0012, 0047).
Regarding claim 7, as one example, when the WCD determines that an emergency number should be dialed and issues an alert at 144 and then issues a second alert at 150 when the condition has been resolved (see figure 5 and par. 0043-0044).
Regarding claim 9, the audible alert can be a sound or a voice (par. 0035).
Regarding claim 10, the alert can be multiple alerts (see applicant’s claim 8). The applicant can choose to play only a singular voice alert of the multiple alerts, thus reading on the claim.
Regarding claim 11, as seen in the flow chart of figure 8A, the user could choose to replay the prompt 208, and status alert message 205 was played prior to the replay.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nova in view of Kaib et al. (US 2012/0112903, hereinafter Kaib).
Regarding claims 12-14 and 20, as described above, Nova discloses the basic structure of the claims but is silent as to actually including a support structure configured to be worn by a patient. However, Kaib discloses a wearable cardioverter defibrillator that includes a support structure 110 that is coupled to an AED electronics module 120 (see figure 1 and par. 0026). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Nova to include a support structure for the WCD as taught by Kaib in order to allow a user to be mobile while also treating their health issues and allowing their hands to be free for other uses.
Further regarding claims 19 and 20, the processors of Nova are configured to carry out the functional language recited in the claims. As described above, Nova discloses the ability to silence/skip alerts, to replay alerts and to play status alert messages prior to replaying other alerts and replay multiple alerts in the predetermined order of priority they were originally presented in.
Regarding claim 8, the user can choose to replay multiple alerts in the predetermined order of priority they were originally presented in. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Nova to specifically replay multiple alerts in the predetermined order of priority they were originally presented in if a user determines that doing so would result in better treatment.
Regarding claims 15 and 16, the user can enter an input to silence/skip an alert indefinitely (i.e., greater than 5 minutes) (see par. 0012 and 0037). 
Regarding claim 17, after the alert has finished (considered “inactive” by the Examiner) the user may enter an input to replay the inactive alert (par. 0012, 0047).
Regarding claim 18, as one example, when the WCD determines that an emergency number should be dialed and issues an alert at 144 and then issues a second alert at 150 when the condition has been resolved (see figure 5 and par. 0043-0044).
Regarding claims 11, as seen in the flow chart of figure 8A, the user could choose to replay the prompt 208, and status alert message 205 was played prior to the replay.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2006/0058848.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792